Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 03, 2016

The Court of Appeals hereby passes the following order:

A16A1325. DAVID H. POER III v. MOHAMMED AKHAND.

      Upon consideration of the motion for extension which has been
contemporaneously filed in the office of the Clerk of this Court on April 26, 2016, on
behalf of the appellant in the above case, it is ordered that said motion be denied.
      This appeal was docketed in this Court on March 26, 2016. Appellant’s brief
was due to be filed within 20 days of docketing.1 By order of this Court, appellant
was given an extra 10 days and ordered to file an enumeration of error(s) and a brief
no later than April 26, 2016.
      As of the date of this order, Appellant has not filed an enumeration of error(s)
or brief as ordered by the Court, and as the appellant’s motion for extension is denied,
this appeal is DISMISSED.2

                                          Court of Appeals of the State of Georgia
                                                                               05/03/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




      1
          Court of Appeals Rule 23.
      2
          Court of Appeals Rules 7, 23.